Name: Commission Delegated Regulation (EU) 2016/172 of 24 November 2015 supplementing Regulation (EU) No 691/2011 of the European Parliament and of the Council as regards specification of the energy products (Text with EEA relevance)
 Type: Delegated Regulation
 Subject Matter: communications;  environmental policy;  information technology and data processing;  national accounts;  economic analysis;  economic policy;  EU institutions and European civil service
 Date Published: nan

 10.2.2016 EN Official Journal of the European Union L 33/3 COMMISSION DELEGATED REGULATION (EU) 2016/172 of 24 November 2015 supplementing Regulation (EU) No 691/2011 of the European Parliament and of the Council as regards specification of the energy products (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 691/2011 of the European Parliament and of the Council of 6 July 2011 on European environmental economic accounts (1), and in particular Article 3(4) thereof, Whereas: (1) Regulation (EU) No 691/2011 established a modular structure for environmental economic accounts, including a module for physical energy flow accounts which is set out in Annex VI thereto. (2) Establishing a list of energy products for the purposes of Regulation (EU) No 691/2011 on European environmental economic accounts is an essential element to determine the scope of the physical energy flow accounts, to ensure comparability of statistical data across the Member States and to ensure the internal consistency (balancing) of the physical energy flow accounts. (3) Annex B to Regulation (EC) No 1099/2008 of the European Parliament and of the Council (2) sets out a list of energy products for energy statistics. Based on this list, it is necessary to specify the energy products for the purposes of energy accounts. Energy accounts aim at analysing the interactions between the environment and human action with a view to evaluate the whole environment-economy-environment cycle created by human activity. Energy accounts should, therefore, include notably the residuals arising from the final use of energy products as well as both the raw natural and the processed products. (4) A definition for the energy products not covered in Annex B to Regulation (EC) No 1099/2008 should be based on international economic environmental accounts standards, in order to ensure cost-efficiency and avoid unnecessary burden on respondents, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of Section 3 of Annex VI to Regulation (EU) No 691/2011 Member States shall produce the physical energy flow accounts with the energy products listed in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 192, 22.7.2011, p. 1. (2) Regulation (EC) No 1099/2008 of the European Parliament and of the Council of 22 October 2008 on energy statistics (OJ L 304, 14.11.2008, p. 1). ANNEX Label Correspondence to Annex B to Regulation (EC) No 1099/2008 (where correspondence exists) Definition of energy product (where correspondence to Annex B to Regulation (EC) No 1099/2008 does not exist) Natural Energy Inputs Flows of energy that are moved from the natural environment as part of economic production activities or are directly used in production N01 Fossil non-renewable natural energy inputs Flows of energy moved from fossil energy resources (oil resources, natural gas resources, coal and peat resources) located in the natural environment by economic production activities N02 Nuclear non-renewable natural energy inputs Flows of useable nuclear energy moved from mineral resources located in the natural environment by economic production activities N03 Hydro based renewable natural energy inputs Flows of energy from renewable sources moved from the natural environment by economic production activities  here hydro-kinetic energy N04 Wind based renewable natural energy inputs Flows of energy from renewable sources moved from the natural environment by economic production activities  here kinetic energy from wind captured by economic production activities N05 Solar based renewable natural energy inputs Flows of energy from renewable sources moved from the natural environment by economic production activities  here energy from solar radiation captured by economic production activities N06 Biomass based renewable natural energy inputs Flows of energy from renewable sources moved from the natural environment by economic production activities  here biomass based energy N07 Other renewable natural energy inputs Flows of energy from renewable sources moved from the natural environment by economic production activities  here others than mentioned under N03, N04, N05 and N06, such as e.g. geothermal, wave and tidal Energy Products Flows of energy produced as an output of economic production activities (products as defined in ESA national accounts) P08 Hard coal 1.1  1. Anthracite 1.1  2. Coking Coal 1.1  3. Other Bituminous Coal (Steam coal) P09 Brown coal and peat 1.1  4. Sub-Bituminous Coal 1.1  5. Lignite 1.1  15. Peat 1.1  17. Oil shale and oil sands P10 Derived gases (= manufactured gases excl. biogas) 1.1  11. Gas Works Gas 1.1  12. Coke Oven Gas 1.1  13. Blast Furnace Gas 1.1  14. Other recovered gases P11 Secondary coal products (coke, coal tar, patent fuel, BKB and peat products) 1.1  6. Patent Fuel 1.1  7. Coke Oven Coke 1.1  8. Gas Coke 1.1  9. Coal Tar 1.1  10. BKB (Brown Coal Briquettes) 1.1  16. Peat Products P12 Crude oil, NGL, and other hydrocarbons (excl. bio) 4.1  1. Crude Oil 4.1  2. NGL 4.1  5. Other Hydro-carbons P13 Natural gas (without bio) 2.1  Natural Gas P14 Motor spirit (without bio) 4.1  10. Motor Gasoline 4.1  11. Aviation Gasoline P15 Kerosenes and jet fuels (without bio) 4.1  12. Gasoline Type Jet Fuel 4.1  13. Kerosene Type Jet Fuel (without bio components) 4.1  14. Other Kerosene P16 Naphtha 4.1  9. Naphtha P17 Transport diesel (without bio) 4.1  15.1. Road Diesel P18 Heating and other gasoil (without bio) 4.1  15.2. Heating and Other Gasoil P19 Residual fuel oil 4.1  16.1. Fuel Oil  Low Sulphur Content 4.1  16.2. Fuel Oil  High Sulphur Content P20 Refinery gas, ethane and LPG 4.1  6. Refinery Gas (not liquefied) 4.1  7. Ethane 4.1  8. LPG (Liquefied Petroleum Gas) P21 Other petroleum products incl. additives/oxygenates and refinery feedstocks 4.1  4. Additives/Oxygenates 4.1  3. Refinery Feedstocks 4.1  17. White Spirit and SBP 4.1  18. Lubricants 4.1  19. Bitumen 4.1  21. Petroleum Coke 4.1  20. Paraffin Waxes 4.1  22. Other Oil Products P22 Nuclear fuel 3.2.1  1.1. Nuclear P23 Wood, wood waste and other solid biomass, charcoal 5.1  8.1. Charcoal 5.2.7  1.1. Fuel wood, wood residues and by-products 5.2.7  1.2. Black liquor 5.2.7  1.3. Bagasse 5.2.7  1.4. Animal waste 5.2.7  1.5. Other vegetal materials and residues P24 Liquid biofuels 5.1  10.1. Biogasoline 5.1  10.2. Biodiesels 5.1  10.3. Bio jet kerosene 5.1  10.4. Other liquid biofuels P25 Biogas 5.2.7  2.1. Landfill gas 5.2.7  2.2. Sewage sludge gas 5.2.7  2.3. Other biogases from anaerobic fermentation 5.2.7  3. Biogases from thermal processes P26 Electrical energy 3.1. Electricity P27 Heat 3.1. Heat 5.1  2. Geothermal Energy 5.1  3. Solar Energy Energy Residuals Flows of energy content in non-products discarded, discharged or emitted by economic activities of production, consumption and accumulation R28 Renewable waste 5.1  7.1. Renewable Municipal Waste R29 Non-renewable waste 5.1  6. Industrial Waste (non-renewable) 5.1  7.2. Non-Renewable Municipal Waste R30 Energy losses all kinds of (during extraction, distribution, storage and transformation, and dissipative heat from end use) Flows of energy (mainly in the form of dissipative heat) discarded, discharged or emitted to the environment by economic activities R31 Energy incorporated in products for non-energy use Flows of energy incorporated in products for non-energy use, such as lubricants, bitumen